Citation Nr: 1216116	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-10 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an earlier effective date (EED) for the granting of service connection for posttraumatic stress disorder (PTSD), currently effective from August 22, 2001.

2.  Entitlement to an EED for the granting of a 70 percent rating for PTSD, currently effective October 17, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in March 2009.   

The Veteran presented testimony at a Board hearing in March 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to an EED for the granting of a 70 percent rating for PTSD, currently effective October 17, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 1999 and June 2000 rating decisions that denied the Veteran's claim for service connection for PTSD were never made final, inasmuch as the Veteran was not informed of the need to file a substantive appeal within 60 days of the June 2001 statement of the case.  

2.  The July 2005 Board decision that denied entitlement to service connection for PTSD was reconsidered in light of service department verification of one of the Veteran's PTSD stressors.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 12, 1999 (but no earlier), for the granting of service connection for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Dates

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Procedural Background

On March 12, 1999, the RO received the Veteran's claim for entitlement to service connection for PTSD, major depression, and an anxiety disorder.  In an October 1999 rating decision, the RO found that the claim was not well grounded.  Consequently, the claim was denied.  The RO readjudicated the issue of PTSD (the major depression and anxiety disorder were not included) in June 2000.  The claim was once again denied.  The Veteran filed a timely notice of disagreement in January 2001; and the RO issued a statement of the case in June 2001.  The Veteran failed to file a timely notice of disagreement, and the denial was deemed final.  

On April 22, 2001, the RO received an application to reopen the claim for entitlement to service connection for PTSD.  The RO denied the claim again by way of a May 2002 rating decision.  The Veteran filed a timely notice of disagreement in July 2002; and he filed a timely substantive appeal in January 2003.  The Board denied the claim by way of a July 2005 decision.  

In August 2005, the Veteran submitted what purports to be a notice of disagreement in response to the July 2005 Board decision; and in May 2006, he submitted new evidence in an attempt to reopen the claim.  The RO issued an April 2008 rating decision in which it found that that no new and material evidence had been submitted to reopen the claim.  However, the RO then issued an August 2008 rating decision in which it granted service connection for PTSD with an effective date of May 15, 2006 (the date that the Veteran submitted new evidence to reopen his claim).  The Veteran filed a timely notice of disagreement and substantive appeal regarding the effective date of the grant of service connection.  The RO subsequently issued a February 2009 rating decision in which it granted an earlier effective date of August 22, 2001 for service connection for PTSD.  The RO stated that August 22, 2001 was the date that the Veteran filed an application to reopen the previously denied claim.    

Analysis

The Veteran argues that the effective date of service connection should be the date that he filed his original claim for service connection.  He argues that the ratings decisions of October 1999 and June 2000 should not have been considered final.  The Board notes that the RO considered these decisions to be final because the Veteran failed to file a timely substantive appeal in response to June 2001 statement of the case.  The Veteran argues that he was never informed that he had only 60 days to submit a timely appeal.  The statement of the case in question is dated June 4, 2001.  The cover letter states that "If you do decide to continue your appeal, you will need to file a formal appeal.  You can do that by completing the enclosed VA Form 9, Appeal to the Board of Veterans' Appeals.  Please read the instructions that come with the VA Form 9 very carefully.  They tell you what you need to do, and how much time you have to do it, if you want to continue your appeal."  [Emphasis in original].  The June 2001 cover letter does not specifically state that the Veteran only had 60 days to file a formal appeal.  However, it does state that the VA Form 9 instructions "tell you what you need to do, and how much time you have to do it."  [Emphasis added]  This leads the Board to believe that these instructions contained the requisite 60 day notice.  However, since the instructions are not contained in the claims file, the Board cannot know for certain.  In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran was not informed that he only had 60 days to file a timely substantive appeal.  Consequently, the October 1999 and June 2000 rating decisions did not become final.  

The Board recognizes that the Veteran's claim for service connection for PTSD was also denied by way of a July 2005 Board decision.  Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final and is not subject to revision except on the receipt of new and material evidence.  In this case, the Chairman of the Board did not order reconsideration of the Board decision.  Consequently, the July 2005 Board decision is final.  

Normally, when service connection is granted based on new and material evidence, the effective date is the date of the new claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r) (the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  In this case, the granting of service connection for PTSD was based upon service department verification of one of the Veteran's alleged stressors (the retrieval of the body of a drowned fellow soldier).  Pursuant to 38 C.F.R. § 3.156(c)(1) if relevant official service department records (that existed and had not been associated with the claims file when the VA first decided the claim) are associated with the claims file, VA will reconsider the claim.  The Board further recognizes that this section does not apply to records not incorporated into the claims file because the Veteran failed to provide sufficient information for VA to indentify and obtain the records.  In its July 2005 decision, the Board denied the existence of the stressor in question because the Veteran was unable to provide the name of the drowned Veteran.  However, the stressor was ultimately verified by searching the Veteran's unit records for records of any soldiers who had drowned in 1968.  The Board finds that this was a search that was not performed, but could have been performed, based upon the information in the claims file and the information provided by the Veteran, prior to the July 2005 Board decision.  Consequently, 38 C.F.R. § 3.156(c)(1) is applicable, the Board's July 2005 decision is reconsidered, and (in giving the benefit of the doubt to the Veteran) the effective date of the claim should be the date that the RO received the original claim.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that an RO letter dated October 2007 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  
  

ORDER

An effective date of March 12, 1999 for entitlement to service connection for PTSD is granted.  


REMAND

In its May 2009 rating decision, the RO granted an increased rating for PTSD (increasing the rating from 50 percent to 70 percent) effective October 17, 2008.  In June 2009, the Veteran filed a claim in which he sought an earlier effective date for the increased rating.  The RO denied the EED claim by way of a January 2010 rating decision.  In October 2010, the Veteran filed a timely notice of disagreement with regards to this.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

The RO should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to an earlier effective date for the 70 percent rating for PTSD.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


